43 F.3d 1468
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Guy Lancaster RICHMOND, Plaintiff Appellant,v.Warden WATERS;  State of Maryland, Defendants Appellees.
No. 94-7075.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 17, 1994.SDecided Dec. 20, 1994.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  M. J. Garbis, District Judge.  (CA-94-923-N)
Guy Lancaster Richmond, Appellant pro se.
Richard M. Kastendieck, Office of the Attorney General of Maryland, Baltimore, MD, for appellees.
D.Md.
AFFIRMED.
Before RUSSELL and MURNAGHAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Richmond v. Waters, No. CA-94-923-N (D. Md. Sept. 1, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED